DONALD W. HUNTLEY and HUNTLEY & ASSOCIATES, LLC, Defendants Below-Appellants,
v.
B & R 1105, LLC, a Delaware limited liability company, Plaintiff Below-Appellee.
No. 296, 2009.
Supreme Court of Delaware.
Submitted: September 4, 2009.
Decided: September 10, 2009.

ORDER
Randy J. Holland, Justice.
This 10th day of September 2009, it appears to the Court that, on August 25, 2009, the Clerk issued a notice to show cause why this appeal should not be dismissed pursuant to Supreme Court Rule 29(b) for the appellants' failure to diligently prosecute the appeal by not filing the opening brief and appendix in this matter. The appellants have failed to respond to the notice to show cause within the required ten-day period. Therefore, dismissal of this action is deemed to be unopposed.[1]
NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.
NOTES
[1]  Appellant Huntley is a Delaware lawyer. Huntley was sent delinquency letters on July 21, 2009, August 5, 2009, and August 13, 2009. A notice to show cause for performance deficiency also was issued on August 13, 2009. On August 14, 2009, the Court granted Huntley's out-of-time motion for an extension of time to file the opening brief. In its Order, the Court stated that, if the opening brief were not filed in a timely manner, a notice to show cause why the appeal should not be dismissed would be issued.